                       No. 6:18-cv-00550

                    Dawson Estate et al.,
                          Plaintiffs,
                              v.
                    Kelcy L. Warren et al.,
                         Defendants.

                Before B ARKER , District Judge

                           ORDER

    This case was originally filed by pro se plaintiffs Dawson
Estate and Sheik Tehuti. An amended complaint omitted
Dawson Estate as a plaintiff, leaving Sheik Tehuti as the sole
plaintiff. Doc. 13. Plaintiff seeks relief pursuant to 18 U.S.C.
§ 1964 for alleged RICO violations and has since filed a mo-
tion for temporary restraining order (Doc. 17) and motions for
default judgment (Docs. 10 and 18). Defendants Kelcy Warren
and Michael Hennigan filed a motion to dismiss and opposi-
tion to the motion for temporary restraining order and motion
for default judgment. Doc. 19. The case was referred to United
States Magistrate Judge K. Nicole Mitchell pursuant to 28
U.S.C. § 636.
     The magistrate judge issued a report, Doc. 23, finding that
defendants have not been properly served, plaintiff is not en-
titled to a default judgment, plaintiff’s conclusory allegations
are insufficient to state a plausible RICO claim, and plaintiff’s
RICO claims are barred by the applicable statute of limita-
tions. The report concludes that defendants’ motion to dis-
miss is properly granted and that complaint should be dis-
missed with prejudice for failure to state a claim upon which
relief may be granted pursuant to 28 U.S.C. § 1915(e)(2)(B).
The report additionally concludes that the court should deny
the motions for default judgment and a temporary restraining
order.
    Plaintiff filed written objections to the report. Docs. 32 and
33. Plaintiff did not file “specific written objections to the pro-
posed findings and recommendations,” as contemplated by
Rule 72(b)(2), but instead asserts that the magistrate judge im-
properly ruled on his case without his consent. Plaintiff is thus
entitled to de novo review only on that subject. And plaintiff
misunderstands the referral to the magistrate judge. The case
was referred to the magistrate judge to address all pretrial
matters to the full extent of 28 U.S.C. § 636(b). Consistent with
§ 636(b)(1), the magistrate judge entered proposed findings
and recommendations on the motions to dismiss, for a default
judgment, and for a temporary restraining order, and the
magistrate judge afforded plaintiff an opportunity to file writ-
ten objections. That referral is not governed by Rule 73 and
does not require a party’s consent.
     As to the substance of Judge Mitchell’s findings, the court
finds no clear error, abuse of discretion, or legal conclusions
contrary to law. See United States v. Wilson, 864 F.2d 1219, 1221
(5th Cir. 1989). In contravention of Local Rule CV-72(c), which
limits objections to eight pages, plaintiff responded to the
magistrate judge’s report by filing seven additional docu-
ments totaling 103 pages, reurging his claims and his requests
for default judgment and temporary restraining order. Docs.
24, 25, 26, 27, 28, 30, 34, and 35. It is proper to disregard those
filings as in violation of the local rules. But even considering
those filings in the alternative, none of them challenge the re-
port’s findings that defendants have not been properly
served, plaintiff is not entitled to a default judgment, plain-
tiff’s conclusory allegations are insufficient to state a plausible
RICO claim, and plaintiff’s RICO claims are barred by the ap-
plicable statute of limitations.
    For the foregoing reasons, the court overrules the objec-
tions and adopts the magistrate judge’s report. Defendants’


                               -2-
motion to dismiss (Doc. 19) is granted, and the court denies
plaintiff’s motions for default judgment (Docs. 10 and 18) and
motion for temporary restraining order (Doc. 17). This action
is dismissed with prejudice pursuant to 28 U.S.C.
§ 1915(e)(2)(B) for failure to state a claim upon which relief
may be granted. Plaintiff’s notice of rogatory appointment
and attachments (Docs. 34 and 35) are stricken from the rec-
ord. That purported notice of appointment seeks improper re-
lief, has no basis in law, and has no purpose other than to add
confusion. Any motion not previously ruled on is denied.
                       So ordered by the court on March 3, 2020.



                                  J. C AMPBELL B ARKER
                                United States District Judge




                             -3-
